Title: Thomas Eston Randolph to Thomas Jefferson, 17 [October] 1816
From: Randolph, Thomas Eston
To: Jefferson, Thomas


          
            Dear Sir
            17th Novr Oct. 1816
          
          If it should not be convenient to you to meet me at the Mill tomorrow at 10 O’Clock, I will do myself the pleasure to call on you about 11 O’Clock—in the meantime I will examine the Mill books and see what offal is due to the customers—and if it is possible to furnish you with the quantity you want I will inform you—I am sorry there should have been any
			 misunderstanding on the subject of offal—if my note written at a moment when I was much engaged, and suffering violent bodily pain, was not sufficiently explicit—Mr Bacon could have explain’d the nature of the bargain, which as he came with a verbal message, I particularly express’d to him—I did not dream of any advantage arising to us farther than what the
			 rise in the Shipstuff afforded us which would have been 33 ⅌Cent—the rise at that time on flour (slow at $8.—) offer’d only an eqivalent—
          
            With very sincere esteem
            Thos Eston Randolph 
          
         